DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10, 12-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACDONALD (US 2017/0133852 A1, hereinafter MACDONALD) in view of FLETT (US 2010/0133025 A1, hereinafter FLETT).



    PNG
    media_image1.png
    621
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    724
    584
    media_image2.png
    Greyscale

As per claims 1 and 16, MACDONALD discloses in Figure 1, an electrical power system and method for a vehicle, comprising:
a generator (132) configured to generate alternating current (AC) (See Fig.1, Item#132 and Par.53, discloses a variable speed generator);
a rectifier (134) configured to rectify the AC from the generator to direct current (DC) on a DC bus to power a plurality of DC loads of the vehicle (See Fig.1, Item#1, Item#134, discloses a bi-directional AC-DC converter. Par.29 discloses the bi-directional AC-DC converter acts as a rectifier and an inverter);
a bus current controller (120) configured to adjust the DC provided on the DC bus by the generator, the bus current controller comprising either the rectifier or a generator control unit that is separate from the rectifier and controls an output of the generator (See Fig.1, Items#120, and Par.40, disclose the variable speed generator can be driven by an engine operating at an engine speed selected to meet the power demands of the load. The engine in this case receives control signals from the shared controller 110 and adjusts its speed accordingly to control the output of the variable speed generator 132.);
a plurality of energy storage modules (ESMs 146), each comprising at least one energy storage device (See Fig.1, Items#146 and Par.57, disclose energy storage units comprising “at least one of ultra-capacitors and/or batteries”), and a DC/DC converter (144) configured to control charging of the at least one energy storage device from the DC bus and discharging of the at least one energy storage device onto the DC bus (See Fig.1,and Par.58, disclose a bi-directional DC-DC converter 144 which charges and discharges the energy storage units 146), wherein the DC/DC converter has an independent connection to the DC bus (See Fig.1, Item#144, discloses a DC-DC converter with an independent connection to the DC Bus 160); and
a shared system controller (110) configured to control the bus current controller and the plurality of DC/DC converters (See Fig.1, discloses an energy management system (EMS) 110 which controls the variable generator via the variable speed engine 120 [Par.40] and the DC/DC [Par.59]). However MACDONALD does not disclose each ESM comprising at least one energy storage unit and a DC/DC converter configured to control charging and discharging of the at least one energy storage unit onto the DC BUS, wherein each DC/DC converter has an independent connection to the DC bus.
FLETT discloses a vehicle power system comprising a generator, a DC bus and a plurality of ESMs, each ESM comprising at least one energy storage unit and a DC/DC converter configured to control charging and discharging of the at least one energy storage unit onto the DC BUS, wherein each DC/DC converter has an independent connection to the DC bus (See Fig.4, discloses a hybrid electric vehicle system comprising a plurality of ESMs [221, 222, 423, 424] each comprising a DC/DC converter [227, 228, 427, 429] and each DC/DC converter comprising its own independent connection to the DC BUS [252]).
MACDONALD and FLETT are analogous art since they both deal with power generation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MACDONALD with that of FLETT by connecting each EMS to a separate DC/DC converter and provide an independent connection to the DC Bus for the benefit of allowing the controller to use the ESMs for separate duties or in combination as needed by according to the fluctuations in load (See FLETT, Par.58). The examiner explains that the recitation of the “a vehicle” in the preamble of the claim is for the intended use of power system; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner asserts that the power system disclosed by MACDONALD is capable of performing the intended use of operating in a vehicle.

As per claim 2, MACDONALD as modified by FLETT disclose the electrical power system of claim 1 and the method of claim 16 as discussed above, wherein the at least one energy storage device of a first of the ESMs comprises a first type of energy storage device (Par.57 in MACDONALD, discloses a first energy source comprising at least one ultracapacitor), and the at least one energy storage device of second of the ESMs comprises a second type of energy storage device that is different from the first type of energy storage device (See MACDONALD, Par.57, discloses the second energy source comprising a battery).

As per claim 3, MACDONALD as modified by FLETT disclose the electrical power system of claim 1, wherein the at least one energy storage device of one of the ESMs comprises one or more batteries (See MACDONALD, Par.57, discloses the energy storage device comprises a plurality of batteries).

As per claim 4, MACDONALD as modified by FLETT disclose the electrical power system of claim 1 as discussed above, wherein the at least one energy storage device of one of the ESMs comprises one or more ultracapacitors (See MACDONALD, Par.57, discloses the energy storage device comprising at least one ultracapacitor).

As per claim 5, MACDONALD as modified by FLETT discloses the electrical power system of claim 1 as discussed above, comprising:
a voltage sensor configured to measure a voltage on the DC bus (See MACDONALD, Fig.7, discloses the controller receives the measured DC bus voltage as an input to a DC BUS voltage error PID.  Inherently, though not illustrated, there exists a voltage sensor that measures and provides the measurement of DC BUS voltage to element 720);
wherein the shared system controller (110) is configured to control the bus current controller and the plurality of DC/DC converters based on DC bus voltage measurements from the voltage sensor (See MACDONALD, Fig.1, Item#110, discloses a shared system controller which controls both the Bus current controller 120 and the DC-DC converter 144. Fig.7, discloses the difference between the measured DC bus voltage and the nominal DC bus voltage is used to control the DC-DC converter output, Par.47, also discloses the energy management system controls the power provide by the variable speed generator to meet the load requirements).

As per claims 6 and 17, MACDONALD as modified by FLETT discloses the electrical power system of claim 1 as discussed above, wherein the bus current controller comprises the rectifier, which is an active rectifier (See MACDONALD, Par.54, discloses “inverter 134 is replaced by an active front end (AFE)… An AFE can be beneficial when variable speed generator 132 is a self-excited synchronous generator”. MACDONALD define AFE in Par.24 as an active rectifier, The output of power generator module can be controlled via the active rectifier).

As per claim 7, MACDONALD as modified by FLETT discloses the electrical power system of claim 6 as discussed above, however it does not disclose wherein the active rectifier and DC/DC converters each utilize a same switching topology. However, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to utilize the same switching topology comprising transistors as switching units for the active rectifier and the DC/DC converter for the benefit of simplifying the manufacturing process since the same circuit topology can be used for both circuit components.

As per claim 10, MACDONALD as modified by FLETT discloses the electrical power system of claim 1 as discussed above, wherein:
the rectifier is a passive rectifier (See MACDONALD, Fig.1, Item#134 and Par.55, discloses an AC/DC module. Par.54, discloses it can be a regular rectifier or can be replaced by an active rectifier “AFE”); and
the bus current controller comprises the generator control unit (See MACDONALD, Fig.1, Items#120, and Par.40, disclose the engine receives control signals from EMS 110 and adjusts its speed to control the variable generator output.).

As per claims 12 and 18, MACDONALD as modified by FLETT discloses the electrical power system of claim 1 as discussed above, wherein the shared system controller is configured to discharge at least one of the ESMs onto the DC bus based on activation of a pulse load connected to the DC bus (See MACDONALD, Pars.92-93 and 100, disclose in response to transient loads the ESM 146 is discharged to supplement the output of the generator).

As per claims 13 and 19, MACDONALD as modified by FLETT discloses the electrical power system of claim 1 as discussed above, wherein the shared system controller is configured to charge at least one of the ESMs from the DC bus based on a current on the DC bus exceeding a target current level determined by the shared system controller (See MACDONALD, Par.44, discloses the energy storage is configured to store excess power).

As per claim 14, MACDONALD as modified by FLETT discloses the electrical power system of claim 1 as discussed above, however it does not disclose wherein the shared system controller comprises a field-programmable gate array (FPGA), a digital signal processor (DSP). or a combination thereof. FLETT discloses a controller can be FPGA (See Par.70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by modified MACDONALD with that of FLETT by using an FPGA controller for the benefit of providing a controller which requires a small board space and is energy efficient.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACDONALD in view of FLETT and in further view of AYANA et al. (US 2014/0156099 A1, hereinafter AYANA).
As per claim 8, MACDONALD as modified by FLETT discloses the electrical power system of claim 7 as discussed above, the respective inputs of the DC/DC converters each connect to the DC bus (See FLETT, Fig.4, discloses converters 227, 228, 427, 429, all connected at their input to the DC Bus 252), the input of the active rectifier is connected to the output of the generator (See MACDONALD, Fig.1, Item#134 and Pars.24,54 discloses is placed at the output of the generator 132),  however it does not disclose wherein:
the active rectifier and DC/DC converters each comprise a plurality of switching legs, each switching leg comprising a pair of switches and controlling connection of a respective input to the DC bus.  
AYANA discloses a generator power system comprising an active rectifier, the active rectifier comprising plurality of switching legs, each switching leg comprising a pair of switches and controlling connection of a respective input to the DC bus (See Fig.7, Item#170 and Par.47, discloses an active rectifier comprising a plurality of switching legs [3] each comprising a pair of switches [2 switches to each leg]).
MACDONALD, FLETT and AYANA are analogous art since they all deal with generator power systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MACDONALD and FLETT with that of AYANA by using the disclosed circuit switching topology for the active rectifier and DC/DC converter for the benefit of providing efficiency conversion circuits with redundant diodes that operate in case of failure of one of the switches (See AYANA, Par.47).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACDONALD in view of FLETT and AYANA and in further view of THRAP (US 2005/0052169 A1, hereinafter THRAP).
As per claim 9, MACDONALD as modified by FLETT and AYANA disclose the electrical power system of claim 8 as discussed above, however it does not disclose comprising:
a mounting rack defining a plurality of stacked receiving areas;
wherein the DC/DC converters, shared system controller, and bus current controller are provided on a plurality of circuit boards, each circuit board mounted in one of the stacked receiving areas.
THRAP discloses an energy storage system comprising a mounting rack defining a plurality of stacked receiving areas; wherein the DC/DC converters, shared system controller, and bus current controller are provided on a plurality of circuit boards, each circuit board mounted in one of the stacked receiving areas (See Par.50, discloses a energy storage system comprising a rack mountable converter, controller, capacitors).
MACDONALD, FLETT, AYANA and THRAP are analogous art since they all deal with power systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MACDONALD, FLETT and AYANA with that of THRAP by mounting the plurality of modules in a rack for the benefit of simplifying the installation process as a single integrated system which provides protection to the system components.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACDONALD in view of FLETT and in further view of SWENSON et al. (US 2012/0043938 A1, hereinafter SWENSON).
As per claim 11, MACDONALD as modified by FLETT disclose the electrical power system of claim 1 as discussed above, however it does not disclose the electrical power system comprises:
a power filter connected to the DC bus between the plurality of ESMs and the plurality of DC loads of the vehicle, the power filter configured to provide electromagnetic interference (EMI) filtering for the DC current on the DC bus.
SWENSON discloses a vehicle power system comprising a power filter connected to the DC bus between the plurality of ESMs and the plurality of DC loads of the vehicle, the power filter configured to provide electromagnetic interference (EMI) filtering for the DC current on the DC bus (See Fig.3, Item#240 and Pars.15, disclose “a combination of a ripple filter and an electromagnetic interference (EMI) filter”).
MACDONALD, FLETT and SWENSON are analogous art since they all deal with power systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MACDONALD and FLETT with that of SWENSON by adding the power filter for the benefit of protecting the load by removing ripple currents and electromagnetic interference present on the power bus and preventing them from reaching the load.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACDONALD in view of FLETT and in further view of KOUVO et al. (US 2021/0197679 A1, hereinafter KOUVO).
As per claim 15, MACDONALD as modified by FLETT discloses the electrical power system of claim 1 as discussed above, however it does not disclose wherein: the DC bus comprises a positive rail configured to provide a positive DC voltage, a negative rail configured to provide a negative DC voltage, and a ground rail; one of the ESMs that includes an energy storage device of a first type is connected to the positive rail and the ground rail, but not the negative rail; and another of the ESMs that includes an energy storage device of the first type is connected to the negative rail and the ground rail, but not the positive rail.
KOUVO discloses a power system comprising a DC bus wherein: the DC bus comprises a positive rail configured to provide a positive DC voltage (See Fig.1, Item#3a), a negative rail configured to provide a negative DC voltage (See Fig.1, Item#3c), and a ground rail (See Fig.1, Item#3b); one of the ESMs that includes an energy storage device of a first type is connected to the positive rail and the ground rail but not the negative rail (See Fig.1, Item#4a),; and another of the ESMs that includes an energy storage device of the first type is connected to the negative rail and the ground rail, but not the positive rail (See Fig.1, Item#4b).
MACDONALD, FLETT and KOUVO are analogous art since they all deal with power systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MACDONALD and FLETT with that of KOUVO by adopting the disclosed DC bus and ESM connection for the benefit of providing a voltage balance in the vehicle system (See Par.5-6 and 25).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACDONALD in view of FLETT and in further view of NEUHAUS et al. (US 2016/0105030 A1, hereinafter NEUHAUS).
As per claim 20, MACDONALD as modified by FLETT discloses the method of claim 16 as discussed above, however it does not disclose wherein: said selectively charging energy storage devices of respective ESMs from the DC bus comprises operating respective DC/DC converters of the ESMs in a buck mode; said selectively discharging the energy storage devices of the respective ESMs onto the DC bus comprises operating respective DC/DC converters of the ESMs in a boost mode.
NEUHAUS discloses a power system comprising a DC bus and an ESM which is selectively charged and discharged to balance the load on the DC bus, wherein: said selectively charging energy storage devices of respective ESM from the DC bus comprises operating respective DC/DC converters of the ESM in a buck mode (See (Par.59, discloses “In buck mode operation the energy storage device absorbs the energy from the dc bus”); said selectively discharging the energy storage devices of the respective ESMs onto the DC bus comprises operating respective DC/DC converters of the ESMs in a boost mode (See Par.59, discloses “while in boost mode operation the energy storage device releases energy back to the bus).
MACDONALD, FLETT and NEUHAUS are analogous art since they all deal with power systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MACDONALD and FLETT with that of NEUHAUS such that the DC/DC converter operates in buck mode when charging and boost when discharging for the benefit of maintaining a constant level on the DC bus and providing desired output to the loads as the DC bus operates at a higher voltage than the ESMs.
Conclusion
Response to Arguments
Applicant’s arguments, see remarks, filed 07/01/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references above. The examiner provided MACDONALD and FLETT to address independent claims 1 and 16, both references are from the same field of endeavor as the applicant’s invention as they deal with power systems comprising a DC bus and architecture dealing with transient (pulsed) loads. Please see the detailed new grounds of rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859                                                                                                                                                                                            

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                            
October 6, 2022